OPINION — AG — FROM YOUR LETTER AND ORAL INFORMATION FURNISHED BY YOU TO THIS OFFICE IT APPEARS THAT THE MONEY NOW ASKED TO BE REFUNDED TO SAID CORPORATION WAS VOLUNTARILY PAID THEREBY WITHOUT PROTEST; THAT SAME WAS DULY DEPOSITED IN YOUR OFFICE DEPOSITORY CLEARING ACCOUNT IN OCTOBER, 1961; THAT MORE THAN A MONTH HAS ELAPSED SINCE SAID MONEY WAS SO DEPOSITED AND SAME HAS BEEN TRANSFERRED TO THE "FUNDS OR ACCOUNTS TO WHICH THE SAME BELONGS", AS PROVIDED IN 62 O.S. 1961 7.1 [62-7.1]. IT NECESSARILY FOLLOWS THAT YOU ARE NEITHER AUTHORIZED OR EMPOWERED TO MAKE THE REFUND REQUESTED BY SAID CORPORATION.  CITE: 28 O.S. 1961 111 [28-111] (FRED HANSEN)